Rubin, J.,
dissents in a memorandum as follows: Defendant argues that the evidence is insufficient to sustain a finding that plaintiff suffered a serious injury within the meaning of Insurance Law § 5102 (d). In any event, he contends, the issue should have been submitted to the jury as a question of fact.
The Court is required to review the evidence in the light most favorable to the party prevailing at trial (Perez v Rousseau, 190 AD2d 1040, 1040-1041), and the verdict should not be set aside unless it could not have been reached upon any fair interpretation of the evidence or unless the verdict is not one that reasonable persons could have rendered after being presented with conflicting evidence (see, Cohen v Hallmark Cards, 45 NY2d 493, 498-499). Testimony by plaintiffs treating physician as well as portions of the testimony of defendant’s experts support the finding that plaintiff’s complaints of pain and permanent consequential limitations are supported by an objective medical basis (Stanavich v Pakenas, 190 AD2d 184, 187, lv denied 82 NY2d 659; Countermine v Galka, 189 AD2d 1043, 1045-1046). Contrary to the majority, I perceive the evidence to be more than adequate to support the jury’s finding that plaintiff’s injuries were the consequence of trauma sustained when the automobile driven by defendant’s decedent struck the rear of plaintiff’s parked vehicle.
*397Implicit in the jury’s award of $700,000 in damages is the finding that plaintiffs injuries are serious. The jury returned a special verdict that defendant’s decedent’s negligence was “a substantial factor in causing the plaintiffs injuries”, which ultimately required that he undergo surgery, some three years after the accident, for the removal of two intravertebral disks. It is simply not plausible to suggest that the jurors considered plaintiffs injury to be anything but serious, as that term is defined in the Insurance Law. There is nothing to suggest that the outcome of this case would have been any different had the question been directly submitted to the trier of fact (Barracato v Camp Bauman Buses, 217 AD2d 677; Catalan v Empire Stor. Warehouse, 213 AD2d 366, 367).
Defendant also argues that the court abused its discretion in precluding introduction of surveillance videotapes pursuant to CPLR 3101 (i), which provides: “In addition to any other matter which may be subject to disclosure, there shall be full disclosure of any films, photographs, video tapes or audio tapes, including transcripts or memoranda thereof, involving [the person subject to disclosure]. There shall be disclosure of all portions of such material, including out-takes, rather than only those portions a party intends to use.” This subdivision has been described as “vehement” in its requirement for disclosure of material obtained by means of surveillance (Siegel, 1993 Supp Practice Commentary, McKinney’s Cons Laws of NY, Book 7B, CPLR C3101:50, 1998 Pocket Part, at 21). It is clear that the Legislature, in enacting CPLR 3101 (i), went well beyond the Court of Appeals’ decision in DiMichel v South Buffalo Ry. Co. (80 NY2d 184) to mandate production , of not only such visual material as is to be used at trial by the defense, but also out-takes and, as pertinent here, “audio tapes, including transcripts or memoranda thereof, involving” the plaintiff. The destruction of the contemporaneous audiotapes containing notes of the video surveillance conducted by defendant constitutes an explicit violation of the disclosure provision. Thus, I am unable to conclude that Supreme Court improvidently exercised its discretion in excluding the visual evidence.
Accordingly, the judgment should be affirmed.